DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 6, and 7 were amended.  Claims 2, 3, and 12-24 are cancelled.  Claims 1, 4-11, and 25-32 are pending.

Response to Arguments
The objection to claim 6 is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-11 are withdrawn in view of the amendment to claims 1, 3, and 7.
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. Applicant argues that:
“Manicka does not show or disclose each and every recitation of amended independent claim 1 in as complete detail as contained in the claim. For instance, Manicka does not show or disclose that “the plurality of sensing elements for the plurality of sensor bodies are spaced to each have different X, different Y and different Z axis locations from each other with respect to an insertion point when inserted within the patient’s body,” as amended independent claim 1 recites.
In the Office Action the Examiner asserts Manicka discloses a plurality of sensor bodies having a different X, Y, Z locations from one another because the claim does not define any reference origin. (See Office Action, page 5). Applicant respectfully submits that Manicka does not show or disclose sensor bodies having different X, different Y and different Z axis locations from each other with respect to an insertion point. Therefore, Manicka does not show or disclose each and every recitation of amended independent claim 1 in as complete detail as contained in the claim.” 

The following drawing from Manicka was included in the previous Office Action.  Each sensor is highlighted.   
[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    419
    743
    media_image1.png
    Greyscale

The claim requires every sensor to have a different X, different Y, and different Z position with respect to an insertion point.  The following operational example for inserting Manicka is noted below:
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    384
    423
    media_image2.png
    Greyscale


If the X,Y,Z axis at the insertion point is provided as shown above, every sensor would have a different X, Y, Z coordinate after insertion.  In some instances, it would be true though that some of the Xs, Ys, or Zs would be the same.  For instance, If the insertion of the above rod were to follow any of the three axis, then two of the coordinates of every sensor would be same.  If the rod fell in a plane formed by any of the two axis, then the one of the coordinates would be the same for every sensor.  Thus, depending on how Manicka is inserted and the reference coordinate system is defined, then Manicka would satisfy the claimed limitations relating to X, Y, and Z locations.  The rejection is maintained.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 32 recite a blood glucose measurement system in the preamble.  Sensing elements are claimed, but it is unclear if these are glucose sensors.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 5, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manicka et al. (US 20090076348, included in the IDS)
Regarding claim 1, Manicka et al. disclose a diversified blood glucose measurement system comprising:
an introducer needle (Fig. 2b, #38) having a hollow shaft and an opening on a first end thereof (see Fig. 2b which shows 38 as being hollow with an opening); and 
a plurality of sensor bodies each having at least one sensing element disposed within the hollow shaft of the introducer needle for subcutaneous insertion into a patient’s body (see Fig. 2a reproduced below to show three sensing bodies, each with a sensing element included; the sensors may include glucose sensors as noted in [0087]).
[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    419
    743
    media_image1.png
    Greyscale

wherein the at least one sensing element of each of the plurality of sensor bodies is configured to sense blood glucose ([0087] states that the sensors can be glucose sensors);
wherein each sensor body has a plurality of sensing elements, said sensing elements being linearly arranged and spaced on the sensor body ([0142] notes that in addition to whatever sensor 14 is chosen, other sensors may be positioned adjacent to them, for example accelerometer sensors may be positioned adjacent to sensors 14 to provide additional data, thus this teaching would anticipate the claimed plurality of sensing elements; Fig. 2a shows linear arrangement along a linear shaft)
wherein the plurality of sensing elements for the plurality of sensor bodies are spaced to have different X, different Y, and different Z axis locations with respect to an insertion point when inserted within the patient’s body (the claim does not define any reference origin for an X, Y, Z system with respect to the insertion point; one would be able to insert the device as shown in Fig. 2c into the body and each sensor 14 would have a unique (x, y, z) location selecting an origin for the X, Y, Z coordinate system such that none of the axes runs through all three sensors in Manicka, see the explanation above in sections 4-8.)
Regarding claim 4, Manicka et al. disclose the diversified blood glucose measurement system further comprising an insertion shaft positioned within the hollow shaft of the introducer needle for pushing the plurality of sensor bodies through the opening of the introducer needle for subcutaneous insertion into a patient’s body (see below and Fig. 2c and 2d which shows insertion into the body, implanting would result in subcutaneous location).

[AltContent: arrow][AltContent: oval]
    PNG
    media_image3.png
    252
    450
    media_image3.png
    Greyscale


Regarding claim 5, Manicka et al. disclose wherein the insertion shaft is moveable relative to the introducer needle such that the insertion shaft interacts with each of the plurality of sensor bodies to push said sensor bodies beyond the opening of the introducer needle (the shaft shown above pushes on the elongated tubular structure on which each of 14 and the identified sensor bodies lie, therefore this contact between the two results in interaction with all sensor bodies as they are all interconnected along the length of the elongated body).
Regarding claim 8, Manicka et al. disclose wherein the insertion shaft includes a plug disposed at the first end thereof that frictionally engages each of the plurality of sensor bodies to aide in anchoring of said sensor bodies within the patient (a plunger is shown with injector tool 36 that pushes the sensor bodies into the body, the end of the plunger that contacts the sensor bodies was interpreted as the claimed plug).
Regarding claim 9, Manicka et al. disclose wherein each sensor body is made from a resilient material (resilient interpreted as spring-like in view of the specification), and wherein each said sensor body is bent when disposed within the introducer needle (the Office interpreted the loop 34 in Fig. 2(a) as part of the sensor bodies as it is connected to all of the identified sensor bodies above, as such, it would be bent during delivery) such that when the sensor body is pushed past the opening of the introducer needle, the bent portion of the sensor body biases an end of the sensor body outward (per [0073], the loop 34 is made of a self-expanding material that is compressed in the needle but expands outward after delivery, thus when that end or loop expands, it biases that end of the sensor body outward).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manicka et al. (US 20090076348, included in the IDS) in view of Brister et al. (US 7783333).  Manicka et al. do not disclose 
wherein at least one of the plurality of sensor bodies has a helical shape.  However, the use of helical sensor shapes were known in the glucose sensing arts. Brister et al. teach a transcutaneous glucose sensor where a portion of the sensor is helical in shape (see abstract, Fig. 5A which shows a helical shaped sensor, and col. 11, 3rd paragraph).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Manicka et al. to include a helical shaped sensor body as taught by Brister et al. for sensing glucose because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Allowable Subject Matter
Claims 6, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
	Claims 6, 7, and 10 are objected to and claims 1, 4, 5, 8, 9, 11, and 25-32 are rejected.  No prior art rejections were included for claims 25-32.  Claim 25 is claim 6 rewritten as an independent claim while claim 32 is claim 10 rewritten as an independent claim.  It is believed that resolution of the 35 USC 112 issue will likely place the claim in condition for allowance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         

/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791